DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sevais (U.S. 2015/0345539).
As for Claim 1, Servais discloses a load release assembly, comprising:
a snap shackle (1) having a quick release (5) and a link (22);
a spring (19) having a spring rate (inherent feature of spring 19), the spring attached to the link of the snap shackle (see Fig. 2); and
an actuating line (8) with a length selected based on the spring rate to provide a pre-set tension for the load release assembly (see Fig. 4), the actuating line connected to the quick release of the snap shackle (see Fig. 4).
2. The load release assembly of claim 1, wherein the spring is a tension spring (19).
3. The load release assembly of claim 1, wherein the length of the actuating line is adjustable (see Fig. 4).
4, The load release assembly of claim 1, wherein the actuating line is interchangeable (see Fig. 4).
5. The load release assembly of claim 1 further comprising:
a connector (23) configured to connect the load release assembly to an anchor (see Fig. 2), wherein the actuating line and the spring are joined to the connector (see Fig. 2).
6. The load release assembly of claim 5 further comprising:
a hollow body (hollow body of 22) surrounding the spring, wherein the actuating line and the spring are indirectly joined to the connector through the hollow body (see Fig. 2).
7. The load release assembly of claim 1 further comprising:
a tension adjuster (see para [0034-0037] 32) configured to change the length of the actuating line to adjust the pre-set tension.
8. The load release assembly of claim 1, wherein the actuating line extends through the spring (see Fig. 2).
9. The load release assembly of claim 1 further comprising:
a connector (23) configured to connect the load release assembly to an anchor, wherein the snap shackle is a first end of the load release assembly (see Fig. 2) and the connector is a second end of the load release assembly (see Fig. 2).
10. The load release assembly of claim 9 further comprising:
a hollow body (hollo body of 22) between the connector and the snap shackle (see Fig. 4).
As for Claim 11, Servais discloses a method of assembling a non-frangible load release assembly having a pre-set tension for release, the method comprising:
attaching a spring (19) with a spring rate to a link of a snap shackle (see Figs. 1-4);
selecting a length for an actuating line (8) based on the spring rate to provide the pre-set tension for the load release assembly (see Figs. 1-4); and
connecting the actuating line with the length to a quick release (5) of the snap shackle (see Figs. 1-4).
12. The method of claim 11 further comprising: 
attaching the spring to a connector (23) configured to connect the load release assembly to an anchor; and 
connecting the actuating line to the connector (see Figs. 1-4).
13. The method of claim 11 further comprising:
affixing an upper spring seat (21) to a hollow body (hollow body of 22) surrounding the spring.
14. The method of claim 13 further comprising:
affixing the actuating line to at least one of the hollow body or a connector configured to connect the load release assembly to an anchor (see Figs. 1-4).
15. The method of claim 11, wherein selecting the length for the actuating line comprises adjusting the length of the actuating line (see para [0034-0037]).
16. The method of claim 11, wherein selecting the length for the actuating line comprises selecting an interchangeable actuating line with a fixed length (see para [0034-0037]).
17. The method of claim 11 further comprising:
extending the actuating line through the spring (see Figs. 1-4).
As for Claim 18, Servais discloses a method of releasing an object at a pre-set load value, the method comprising:
connecting a snap shackle (1) of a first end of a non-frangible load release assembly to the object (see Figs. 1-4);
connecting a connector (23) of a second end of the non- frangible load release assembly to an anchor; and
triggering a quick release (5) of the snap shackle by an actuating line of the load release assembly when a load applied by the object meets the pre-set load value, the actuating line having a length selected based on a spring rate of a spring of the load release assembly to provide a pre-set tension for the load release assembly (see para [0034-0037]).
19. The method of claim 18 further comprising:
adjusting the length of the actuating line to change the pre-set tension and the pre-set load value (see para [0034-0037]).
20. The method of claim 18 further comprising:
connecting the snap shackle to a second object after triggering the quick release when the load applied by the object met the pre-set load value (see para [0034-0037]); and
triggering the quick release of the snap shackle by the actuating line of the load release assembly when a load applied by the second object meets the pre-set load value (see para [0034-0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID M UPCHURCH/               Examiner, Art Unit 3677